Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to the amendments filed on 11/16/2021 in which claims 10-15 and 21-23 are pending, of which Claims 10, 12-13 have been amended, claims 21-23 have been added as new and claims 1-9, 16-20 have been cancelled.

Response to Arguments
Applicant's Argument: 
Applicant's arguments with respect to the pending amended and new claims have been fully considered but they are moot in view of the new grounds of rejection as stated below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 10-15 and 21-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,677,842. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially identical subject matter of a glove having protective section attached to a portion of the dorsal region of a glove.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the newly added limitation in claims 13 and 22-23 “…terminates after a first knuckle portion of the finger of the glove and before a second knuckle portion of the finger of the glove” has no support in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “terminates after a first knuckle portion of the finger of the glove and before a second knuckle portion of the finger of the glove” in claims 13 and 22-23, and the negative limitation “…protective section does not cover palm section” must be shown or the feature(s) canceled from the claim(s).  Applicant figures do not show where the first knuckle portion of the finger of the glove and the second knuckle portion of the finger, also none of the figure shows clearly that the palm section therefore it does not exclude that the protective section may have a protective section.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 10, 14-16 are objected to because of the following informalities appropriate correction is required. The recommendations noted below will help to clarify antecedent basis issues in the claims.
Claim 10, line 4 recites “the knuckle”, “the thumb” and “the knuckles”, it is recommended to change to –a knuckle--, a thumb—and –knuckles--.
Claim 10, line 7 recites “the first metacarpal” and “the second metacarpal”, change to –a first metacarpal—and –a second metacarpal--.
Claim 14, lines 9-10 recites “the second metacarpal” and “the purlicue”, change to –a second metacarpal-- and --a purlicue--.
Claim 15, lines 2-3 recites “the knuckles”, “the first through the fourth metacarpals” and “the wrist”, change to --knuckles--, --first through the fourth metacarpals-- and --a wrist--.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added limitations “…terminates after a first knuckle portion of the finger of the glove and before a second knuckle portion of the finger of the glove” and “…the protective section does not cover the palm…”has no support in the original disclosure, nowhere in the specification it was disclosed and the figures do not show the first and second knuckles relative to the glove and newly claimed negative limitation.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 13 and 22-23 recites “…terminates after a first knuckle portion of the finger of the glove and before a second knuckle portion of the finger of the glove…” which is unclear what the metes and bounds the applicant is trying to claim, for example the applicant is claiming glove elements relative to human body parts such as a first and 
Claim 21 recites a negative limitation “does not” which is unclear what the metes and bounds the applicant is trying to claim, the disclosure does not exclude that the palm section may or may not have a protective section.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 10-12, 14-15 and 21 are rejected under 35 U.S.C. 102(b) as being anticipated by Howland et al. (U.S. Patent No. 7,007,308 B1).


    PNG
    media_image1.png
    752
    684
    media_image1.png
    Greyscale


Regarding claim 10, Howland et al. “Howland” discloses a protective glove (See Figs. 1-8), (Howland glove is a puncture resistant glove (Col. 1, lines 13-14) system includes attaching a puncture resistant material with a NPR (Normalized puncture resistance) greater than or equal to 50 pounds per inch of thickness to the inside or outside of an article such as a glove using an adhesive (Col. 4, lines 28-31) or stitching (Col. 9, lines 4-5), wherein the protection section or patterns include FULL back (dorsal) s) (Col. 7, lines 42-45) which is being interpreted as the protective section covering the entire back of the glove (also shown in Figs. 1-3)).
comprising: 
a flexible first material (See for example Fig. 2 identifier 20 which is made of fabric such as for example cotton string (Col. 6, line 19) which was considered as flexible) covering a palm section of the glove (See for example Fig. 4B), a wrist section of the glove (22 discloses as an integrally attached cuff), and at least the knuckle of the thumb of the glove, and the knuckles of the fingers of the glove (Because the glove covers the entire palm and back of the hand as shown for example in Figs. 4A and 4B also explained in Col. 7, lines 39-42 that the cut pattern or protective section is attached to a hand shape glove meaning the glove first material will have the shape of a hand having a palm, back, fingers and thumb sections); 
a protective section (Fig. 3 identifier 30 illustrating the protective section without the glove first material or the base material that layer 30 is attached to) comprising a second material (such as rubber) (the entire structure of Howland glove is explained in details in Col. 8, lines 10-29), said protective section (30) covering the first metacarpal of the glove and the second metacarpal of the glove, said protective section extending continuously from the first metacarpal of the glove to the second metacarpal of the glove covering a purlicue of the glove (because as explained above, it covers the entire back of the hand including fingers, However, in order to further explain the examiners position, the examiner provided an annotated Fig. A above just to clarify the claimed sections or regions of the glove and how the protective section is extending continuously from the first to the second metacarpal covering a purlicue of the glove); 


Regarding claim 11, Howland discloses a protective glove wherein the first material comprises leather, cotton, nylon, polymers, or silk (See above and Col. 6, line 19 disclosing cotton).

Regarding claim 12, Howland discloses a protective glove wherein the second material comprises Poly-paraphenylene terephthalamide (Col. 3, line 38 discloses Kevlar, applicant discloses that Poly-paraphenylene terephthalamide branded Kevlar, see page 9, last para. of the original specification, therefore the disclosed Kevlar will be interpreted as Poly-paraphenylene terephthalamide).

Regarding claim 14, Howland et al. “Howland” discloses a protective glove (See Figs. 1-8), (Howland’s glove is a puncture resistant glove (Col. 1, lines 13-14) system includes attaching a puncture resistant material with a NPR (Normalized puncture resistance) greater than or equal to 50 pounds per inch of thickness to the inside or outside of an article such as a glove using an adhesive (Col. 4, lines 28-31) or stitching (Col. 9, lines 4-5), wherein the protection section or patterns include FULL back (dorsal) of hand coverage including finger(s) (Col. 7, lines 42-45) which is being interpreted as the protective section covering the entire back of the glove (also shown in Figs. 1-3)).

a) a palm section (See for example Fig. 4B) (Col. 7, lines 39-42 that the cut pattern or protective section is attached to a hand shape glove meaning the glove first material will have the shape of a hand having a palm, back, fingers and thumb sections) made of a first material (See for example Fig. 2 identifier 20 which is made of fabric such as for example cotton string (Col. 6, line 19)) adapted (capable) to cover at least the palm of the hand of the user (when worn); 
b) a back section the glove covers the entire palm and back of the hand as shown for example in Figs. 4A and 4B also explained in Col. 7, lines 39-42 that the cut pattern or protective section is attached to a hand shape glove meaning the glove first material will have the shape of a hand having a palm, back, fingers and thumb sections) made of the first material (See for example Fig. 2 identifier 20 which is made of fabric such as for example cotton string (Col. 6, line 19)) adapted (capable) to cover at least a portion of the back of the hand of the user (when worn), 
c) a flexible protective section (Fig. 3 identifier 30 illustrating the protective section without the glove first material or the base material that layer 30 is stitched (stitching was disclosed throughout the reference such as Abstract, line 9; Col. 3, line 21; Col. 8, line 27; Col. 9, line 5; claim 13) on the back (dorsal) section of the glove (the protection section or patterns include FULL back (dorsal) of hand coverage including finger(s) (Col. 7, lines 42-45) which was interpreted that the protective section covers the entire back of the glove (also shown in Figs. 1-3)), made of a second material (such as rubber) that is more puncture resistant than the first material (because it was defined as puncture resistant material (See above) the first material was not), wherein the 

Regarding claim 15, Howland discloses a protective glove wherein the protective section is adapted to extend longitudinally from the knuckles of the first through the fourth metacarpals to the wrist of the glove (Because the protective section covers the entire back of the glove meaning it will cover the knuckles of the first through the fourth metacarpals to the wrist of the glove also See Fig. A to clarify the examiner’s position of the claimed sections).

Regarding claim 21, as best understood, Howland et al. “Howland” discloses a protective glove (See Figs. 1-8), (Howland glove is a puncture resistant glove (Col. 1, lines 13-14) system includes attaching a puncture resistant material with a NPR (Normalized puncture resistance) greater than or equal to 50 pounds per inch of thickness to the inside or outside of an article such as a glove using an adhesive (Col. 4, lines 28-31) or stitching (Col. 9, lines 4-5), wherein the protection section or patterns include FULL back (dorsal) of hand coverage including finger(s) (Col. 7, lines 42-45) which is being interpreted as the protective section covering the entire back of the glove (also shown in Figs. 1-3)).
comprising: 

a protective section (Fig. 3 identifier 30 illustrating the protective section without the glove first material or the base material that layer 30 is attached to) comprising a second material (such as rubber) (the entire structure of Howland glove is explained in details in Col. 8, lines 10-29), said protective section (30) covering the first metacarpal of the glove and the second metacarpal of the glove, said protective section extending continuously from the first metacarpal of the glove to the second metacarpal of the glove covering a purlicue of the glove (because as explained above, it covers the entire back of the hand including fingers, However, in order to further explain the examiners position, the examiner provided an annotated Fig. A above just to clarify the claimed sections or regions of the glove and how the protective section is extending continuously from the first to the second metacarpal covering a purlicue of the glove); 
wherein the second material (30) comprises a puncture-resistant material (Col. 1, lines 13-14) and wherein the protective section is stitched to the flexible first material 
wherein the protective section (30) does not cover the palm section or wrist section of the glove (Fig. 2 illustrates that the protective section shown in shaded area does not cover the wrist section of the glove).

Claims 13 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Howland et al. (U.S. Patent No. 7,007,308 B1) in view of Gunn (U.S. Patent No. 5,829,057) as best understood.

Regarding claims 13 and 22, Howland discloses the invention substantially as claimed above.
Howland does not disclose that at least one of the fingers of the glove terminates after a first knuckle portion of the finger of the glove and before a second knuckle portion of the finger of the glove.
Gunn teaches yet another protective glove having full length finger portions (See Fig. 1) and at least one of the fingers of the glove are truncated (See Fig. 2) which appears from the figure that the fingers are capable to terminate after a first knuckle portion of the finger of the glove and before a second knuckle portion of the finger of the glove if the wearer manipulate the flexible glove relative to the wearer bone structure since every wearer will have different bone structure such as for example the distance from the first to the second knuckles will be different from one person to another. 
.


Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Howland et al. (U.S. Patent No. 7,007,308 B1) in view of Gunn (U.S. Patent No. 5,829,057) as best understood.

Regarding claim 23, Howland discloses the invention substantially as claimed above.
Howland does not disclose that each of the plurality of finger section of the glove terminates after a first knuckle portion of the finger section of the glove and before a second knuckle portion of the finger section of the glove, and wherein the thumb section of the glove terminates after a first knuckle portion of the thumb section of the glove and before a second knuckle portion of the thumb section of the glove.

It would have been obvious to one of ordinary skill in the art at the time the invention was made, to apply the same teaching to the glove of Howland having each of the plurality of finger section of the glove terminates after a first knuckle portion of the finger section of the glove and before a second knuckle portion of the finger section of the glove, and wherein the thumb section of the glove terminates after a first knuckle portion of the thumb section of the glove and before a second knuckle portion of the thumb section of the glove as taught by Gunn. Having truncated finger section(s) will enhance the intended use of the glove in some activities that require truncated gloves such as for example going to the gym. Having truncated finger section(s) will reduce the overall weight of the glove, enhance finger flexibility and dexterity and increase ventilation to the hand of the wearer when a full finger glove is not required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KHALED ANNIS/Primary Examiner, Art Unit 3732